                    RbertIN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

John C. Bridges, a/k/a Jesus Christ            )
Beelzebub,                                     )
                                               )
               Petitioner,                     )       ORDER
                                               )
       vs.                                     )
                                               )
Leann Bertsch, Director, North Dakota          )
Department of Corrections and                  )       Case No. 1:18-cv-219
Rehabilitation,                                )
                                               )
               Respondent.                     )


       On December 17, 2018, petitioner filed a “Motion for Leave to Resolve Court Document

Confirmation & Mailing Issues.” Therein he requests a ruling on a “motion to annex petition” and

a “motion to add exhibits” that he previously filed with the court. Additionally, he requests that the

Clerk’s office and the respondent be directed to mark any and all of their future correspondence with

him as legal mail to be opened in his presence as the failure to so “causes [his] incoming legal mail

to come three weeks late” thereby “impair[ing] [his] ability to effectively represent [himself].” (Doc.

No. 20).

       The court received documents captioned “motion to annex petition” and “motion to add

exhibits” from petitioner on November 14 and 27, 2018, respectively. Construing these documents

as supplements to petitioner’s habeas petition, the court directed the Clerks’ office to file them as

such. Consequently, the court need not rule or otherwise comment on these documents and their

contents. Petitioner can take solace in the fact that these documents are part of the record.

       With respect to petitioner’s assertions regarding his mail, the court finds them frivolous.

First, a stamp or mark identifying correspondence sent to petitioner as “legal mail” should have no

                                                   1
appreciable impact upon the speed in which it is delivered.          Second, petitioner implicitly

acknowledges that he is receiving mail. Third, respondent has yet to file anything of substance that

requires a response from petitioner.

       Petitioner’s motion (Doc. No. 20) is therefore DENIED. The court again notes that the

documents captioned by petitioner as a “motion to annex petition” and “motion to add exhibits”

have been filed a supplements the petition and are part of the record.

       IT IS SO ORDERED.

       Dated this 19th day of December, 2018.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court




                                                 2
